EXHIBIT 10.30

 

LOCK UP AGREEMENT

 

This Lock Up Agreement (this “Agreement’) is entered into effective as of
February 6, 2002 and is between GlobalSCAPE, Inc. (“GlobalSCAPE”) and certain
officers and directors of GlobalSCAPE, Inc. and ATSI Communications, Inc. listed
on the signature block to this Agreement (the “Shareholders”).

 

RECITALS

 

A.                                   As of December 31, 2001 GlobalSCAPE has
13,022,190 shares of common  stock issued and outstanding (the “Common Stock”),
of which 9,433,905 shares are held by ATSI Communications, Inc.  (“ATSI”) and
the remaining shares are held by various others, including numerous members of
the public.

 

B.                                     The Shareholders are officers and
directors of GlobalSCAPE and of ATSI and collectively own or have the vested
right to acquire within the next 180 days  2,187,652 shares of the Common Stock.

 

C.                                     GlobalSCAPE expects it Common Stock to
begin to be quoted on the NASD’s Over-the-Counter Bulletin Board (the “OTCBB”)
on or around February 15, 2002.

 

D.                                    To promote an orderly market in the stock
once it begins active trading, GlobalSCAPE and the Shareholders have agreed to
the term of this Agreement stated below.

 

                NOW THEREFORE, each Shareholder agrees as follows:

 

1.             Lock Up.  Except as permitted in Section 2 below, for a period of
180 days from the first day that shares of GlobalSCAPE, Inc. common stock are
first quoted on the OTCBB the Shareholders shall not offer, sell, contract to
sell, pledge or otherwise dispose of, directly or indirectly, any shares of
Common Stock or securities convertible into or exchangeable or exercisable for
any shares of Common Stock, enter into a transaction which would have the same
effect, or enter into swap, hedge or other arrangement that transfers, in whole
or part, any of the economic consequences of ownership of the Common Stock,
whether any such transaction is to be settled by delivery of Common Stock or
such other securities, in cash or otherwise, or publicly disclose the intention
to make any such offer, sale, pledge or disposition, or to enter into any such
transaction, swap, hedge or other arrangement.

 

2.             Permitted Transfers.  Section 1 shall not apply to:

 

1

--------------------------------------------------------------------------------


 

a)                the pledge by a Shareholder of shares of Common Stock to a
financial institution in connection with a bona fide financing transaction,
provided that the financial institution is subject to the terms of this
Agreement;

 

b)               transfers of shares of Common Stock to immediate family members
or trusts for the benefit of such family members, provided such transferee is
subject to the terms of this Agreement;

 

c)                sales made as part of a “cashless exercise” of an option
issued pursuant to the GlobalSCAPE, Inc. 1998 Stock Option Plan or the
GlobalSCAPE, Inc. 2000 Stock Option Plan;

 

d)               transfers which would be exempt from the registration
requirements of Section 5 of the Securities Act by virtue of the exemption
provided by Section 4(2) of the Securities Act if the transferor were the issuer
of common stock, provided that the transferee is subject to the terms of this
Agreement; or

 

; provided, however, that no Shareholder may sell shares in a manner not
permitted, or in an amount not permitted, by law, including the rules applicable
to “affiliates” under SEC Rule 144, despite the availability of a permitted
transfer under this Section 2.

 

3.             Stop Transfer Instructions.  Each Shareholder will agree to the
entry of stop transfer instructions with the Company’s transfer agent against
the transfer of the securities held by such Shareholder except in compliance
with the foregoing restrictions.  Promptly upon execution of this Agreement,
each shareholder who holds shares of Common Stock in the name of a brokerage
firm or other representative shall cause the shares to be transferred into the
name of the Shareholder.

 

4.             Headings.  Headings and captions are for convenience only and are
not to be used in the interpretation of this Agreement.

 

5.             Modification.  This Agreement may be modified as to any
Shareholder only by a written document that refers specifically to this
Agreement and is signed by GlobalSCAPE and that Shareholder.

 

6.             Governing Law, Jurisdiction, Venue.  This Agreement shall be
governed by the laws of the State of Texas.  Sole and exclusive venue for any
dispute or disagreement arising under or relating to this agreement shall be in
a court sitting in Bexar County, San Antonio, Texas.

 

7.             Termination of Employment.  This Agreement shall terminate as to
any Shareholder who is also an employee if the Shareholder’s employment is
terminated without cause.

 

8.             Severability.  If any provision of this Agreement shall be
adjudged by any court of competent jurisdiction to be unenforceable or invalid,
that provision shall be limited or

 

2

--------------------------------------------------------------------------------


 

eliminated to the minimum extent necessary so that this Agreement shall
otherwise remain in full force and effect and enforceable.

 

9.             Waiver.  No failure to exercise or delay in exercising any right
under this Agreement will operate as a waiver of that right, nor will any single
or partial exercise of any right or power preclude further exercise of that
right or any other right.

 

10.          Final Agreement.  This Agreement, including exhibits, constitutes
the final and complete agreement of the parties with respect to its subject
matter, and supercedes any prior agreements, discussions or understandings,
written or oral.

 

11.          Null and Void.  If shares of Common Stock do not begin to be quoted
on the OTCBB by March 15, 2002, this Agreement shall be null and void.

 

12.          Counterparts.  This Agreement may be signed in multiple
counterparts, which together will be deemed an original.  This Agreement shall
be binding upon any signing Shareholder notwithstanding the failure of any other
Shareholder to sign.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of
the              day of February, 2002

 

GLOBALSCAPE, INC.

 

 

 

By:

 

 

 

Tim Nicolaou

 

Chief Executive Officer

 

 

 

/s/ Tim Nicolaou

/s/ H. Doulgas Saathoff

Tim Nicolaou

H. Douglas Saathoff

 

 

/s/ Sandra Poole-Christal

 

 

Sandra Poole-Christal

Murray Nye

 

 

/s/ Brian Christal

 

 

Brian Christal

Richard Benkendorf

 

 

/s/ Daniel P. McRedmond

 

 

Daniel P. McRedmond

Carlos Kauachi

 

 

/s/ Arthur L. Smith

 

 

Arthur L. Smith

Tomas Revesz

 

3

--------------------------------------------------------------------------------